The Court

granted a rule, that the deeds should be depos-
ited with the Monroe County Clerk, for the purpose mentioned on the motion, 8 days before the next Circuit in Mon-» roe. They said this would give time for first using the deeds on the execution of the commission.
Rule. On, &c. ordered, that the said defendant, Samuel Jones, cause the deeds from Nathan Wood to David Wood, and from the said Nathan Wood to Seth Jones, in the affidavit of the lessor of the plaintiff mentioned, to be deposited, at least 8 days before the next Circuit Court to be held in and for the county of Monroe, with the Clerk of the said county.(a)

 Mr. C. Graham, (in whose behalf Mr Conkling moved) famished him with a note of the following case : MS. “ John Brush v. Thomas Gibbon. I -¿August term, 1811. Mr. Graham, upon an affidavit of the defendant, stating that the suit was upon a note of §5000, alleged to have been made by him, but that he never signed the same, and believed it to be a forgery, and that he could prove.it to be so, if the Conrt would direct *19ft to be deposited in some place where his witnesses could have reasonable access to it, moved fot an order upon the plaintiff to deposit the note with •one of the officers of the Court, or the Recorder of New-York. The motion was opposed; but
The Court granted it, and ordered the note to be deposited with the Clerk of the Supreme Court; and that the defendant’s witnesses should have access to it, for the purpose of examining it.”
See 2 Cowell's Rep. 590, note (a) to Denslow et uxt v. Fowler, where the cases to this point are collected ; and see, also, The People v. Commissioners of Newcastle, id. 623. For a summary of the English practice as to compelling the production andinspection of papers in the hands of the adverse party, whether they be publick or private .papers, see 1 Archb. Pr. 144, 145; 2 id. 196, 197.